                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION
IN RE: ANTHONY SCOTT LEVANDOWSKI                                CASE NO: 20-30242 (HLB)
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 11




On 4/20/2020, I did cause a copy of the following documents, described below,
SUPPLEMENT TO APPLICATION FOR ORDER PURSUANT TO 11 U.S.C. § 327(a) AND FED. R. BANKR. P. 2014(a)
AND 2016 FOR AUTHORITY TO RETAIN AND EMPLOY KELLER BENVENUTTI KIM LLP AS ATTORNEYS FOR THE
DEBTOR
SUPPLEMENTAL DECLARATION OF NEEL CHATTERJEE IN SUPPORT OF APPLICATION FOR ORDER PURSUANT
TO 11 U.S.C. § 327(e) AND FED. R. BANKR. P. 2014(a) AND 2016 FOR AUTHORITY TO RETAIN AND EMPLOY
GOODWIN PROCTER LLP AS SPECIAL LITIGATION COUNSEL FOR THE DEBTOR




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 4/20/2020
                                                          /s/ Dara L. Silveira
                                                          Dara L. Silveira 274923
                                                          Keller Benvenutti Kim LLP
                                                          650 California Street, Suite 1900
           Case: 20-30242         Doc# 56      Filed:     San Francisco,
                                                        04/20/20           CA 94108
                                                                     Entered:   04/20/20 17:34:49        Page 1 of 2
                                                          415 364 6790
                                        UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF CALIFORNIA
                                             SAN FRANCISCO DIVISION
 IN RE: ANTHONY SCOTT LEVANDOWSKI                                       CASE NO: 20-30242 (HLB)

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11




On 4/20/2020, a copy of the following documents, described below,

SUPPLEMENT TO APPLICATION FOR ORDER PURSUANT TO 11 U.S.C. § 327(a) AND FED. R. BANKR. P. 2014(a) AND 2016
FOR AUTHORITY TO RETAIN AND EMPLOY KELLER BENVENUTTI KIM LLP AS ATTORNEYS FOR THE DEBTOR
SUPPLEMENTAL DECLARATION OF NEEL CHATTERJEE IN SUPPORT OF APPLICATION FOR ORDER PURSUANT TO 11 U.
S.C. § 327(e) AND FED. R. BANKR. P. 2014(a) AND 2016 FOR AUTHORITY TO RETAIN AND EMPLOY GOODWIN PROCTER
LLP AS SPECIAL LITIGATION COUNSEL FOR THE DEBTOR




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 4/20/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Dara L. Silveira
                                                                            Keller Benvenutti Kim LLP
                                                                            650 California Street, Suite 1900
                                                                            San Francisco, CA 94108
              Case: 20-30242           Doc# 56        Filed: 04/20/20         Entered: 04/20/20 17:34:49               Page 2 of 2
